Battle, J. The first five declarations of law asked for by appellant were based on evidence adduced on the trial. If the facts therein hypothetically stated were true, the note sued on was without legal consideration and void. The law should have been declared as therein asked. Rowe v. Blanchard, 18 Wis., 462; Rice v. Garnhart, 34 Wis., 453, 461; Bliss v. Negus, 8 Mass., 46; Dickinson v. Hall, 14 Pick., 217; Harlow v. Putnam, 124 Mass., 553; Electric Co. v. Howard, 148 Mass., 359; Brown v. Tarkington, 3 Wall., 377; Cross v. Huntly, 13 Wend., 385; Darst v. Brockway, 11 Ohio, 462; Nye v. Raymond, 16 111., 153. Reversed and remanded. COCKRILL, C. J., did not participate.